In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-18-00219-CV

IN THE INTEREST OF C.J., A CHILD          §    On Appeal from 233rd District Court

                                          §    of Tarrant County (233-526408-12)

                                          §    September 20, 2018

                                          §    Opinion by Justice Gabriel

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the trial court’s order is

affirmed.

                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Lee Gabriel
                                         Justice Lee Gabriel